             Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


 THE ARC OF IOWA et al.,                                              Case No. 4:21-CV-00264-RP-SBJ

 Plaintiffs,
                                                                    DEFENDANTS GOVERNOR
 v.                                                              KIM REYNOLDS AND ANN LEBO’S
                                                                        RESISTANCE TO
 KIM REYNOLDS, in her official                                      MOTION FOR TEMPORARY
 capacity as Governor of Iowa, et al.                                 RESTRAINING ORDER

 Defendants.


             COMES NOW Defendants Governor Kim Reynolds and Ann Lebo (collectively,

“the State”) and submit this Resistance to Motion for Temporary Restraining Order.

                                            TABLE OF CONTENTS
INTRODUCTION .......................................................................................................... 2
LEGAL STANDARD FOR TEMPORARY RESTRAINING ORDER .......................... 3
ARGUMENT .................................................................................................................. 4
      I.       Plaintiffs’ request for a temporary restraining order enjoining
               enforcement of section 280.31 should be denied because it’s
               unnecessary—section 280.31 doesn’t prevent schools from complying
               with federal law. ............................................................................................ 4
      II.      A temporary restraining order enjoining enforcement of section 280.31
               wouldn’t redress Plaintiffs’ alleged harms because it wouldn’t provide a
               universal mask mandate in the schools........................................................ 5
      III.     A temporary restraining order enjoining a statute that has been in effect
               for nearly four months would upset the status quo and cause unnecessary
               confusion and conflict until the merits of the preliminary injunction and
               validity of this lawsuit can be considered. .................................................... 6
CONCLUSION............................................................................................................... 8
       Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 2 of 8




                                  INTRODUCTION

       Nearly four months ago, the Legislature passed, and the Governor signed,

legislation enacting section 280.31 of the Iowa Code into law. See Act of May 20, 2021

(H.F. 847), ch. 139, 2021 Iowa Act § 28 (to be codified at Iowa Code § 280.31). That

statute became effective immediately, see id. § 31, and provides:

       The board of directors of a school district, the superintendent or chief
       administering officer of a school or school district, and the authorities in
       charge of each accredited nonpublic school shall not adopt, enforce, or
       implement a policy that requires its employees, students, or members of
       the public to wear a facial covering for any purpose while on the school
       district’s or accredited nonpublic school’s property unless the facial
       covering is necessary for a specific extracurricular or instructional
       purpose, or is required by section 280.10 or 280.11 or any other provision
       of law.

Id. § 28.

       Plaintiffs now sue alleging that section 280.31 violates title II of the Americans

with Disabilities Act (“ADA”), section 504 of the Rehabilitation Act, and the American

Rescue Plan Act of 2021 (“ARPA”). Compl., Doc. 1 ¶ 76–102. And they seek a

temporary restraining order “enjoining Defendants from enforcing HF 847 and

thereby violating the ADA, Section 504 of the Rehabilitation Act, and ARPA.”

Complaint, Doc. 1, at 37 ¶ 4.1 But this extraordinary remedy of a temporary

restraining order is unnecessary and inappropriate. It should be denied.

       Instead, the Court should provide the parties a reasonable time to fully brief

the merits of a preliminary injunction, including the plaintiffs’ likelihood of success



1Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction does
not provide any separate statement of the precise temporary restraining order
requested. See Mtn. for TRO, Doc. 3, at 1.


                                          -2-
       Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 3 of 8




on their novel and complex legal claims, their potential lack of Article III standing,

and their failure to exhaust through proper administrative channels. After that

adversarial briefing and a hearing on the preliminary injunction, the Court will be in

a better position to rule on the important and weighty issues raised by Plaintiffs.2

They have not shown that a temporary restraining order is warranted to maintain

the status quo in the meantime.

      LEGAL STANDARD FOR TEMPORARY RESTRAINING ORDER

      “Preliminary injunctive relief is an extraordinary remedy, made more so by the

emergency nature of a temporary restraining order.” Adventist Health Sys./Sunbelt,

Inc. v. United States Dep't of Health & Hum. Servs., No. 3:20-CV-00101, 2021 WL

973455, at *6 (S.D. Iowa Mar. 12, 2021); see also Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 24 (2008) (“A preliminary injunction is an extraordinary remedy never

awarded as of right.”). The power to grant a preliminary injunction has been called

“an awesome power” that “necessarily requires the Court to analyze the record

carefully to determine whether Plaintiff has shown that it will be irreparably harmed

absent the issuance of the requested relief.” Mediacom Communications Corp. v.

Sinclair Broad. Group, Inc., 460 F. Supp. 2d 1012, 1017 (S.D. Iowa 2006).

      Courts in the Eighth Circuit apply a four-part test—generally called the

Dataphase    factors—to    determine    whether    preliminary    injunctive   relief   is

appropriate. Sanborn Mfg. Co., Inc. v. Campbell Hausfeld/Scott Fetzer Co., 997 F.2d


2 The State also intends to file a Motion to Dismiss that could resolve all claims,
rendering Plaintiffs’ motion for a preliminary injunction moot. If the Court should
wish to consider both motions simultaneously, the State would welcome a reasonable
briefing schedule that makes such consideration possible.


                                          -3-
       Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 4 of 8




484, 485–86 (8th Cir. 1993) (citing Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d

109, 114 (1981) (en banc)). The four Dataphase factors are: “(1) the probability of

success on the merits; (2) the threat of irreparable harm to the movant; (3) the

balance between this harm and the injury that granting the injunction will inflict on

other interested parties; and (4) whether the issuance of an injunction is in the public

interest.” Id. “No single factor in itself is dispositive; in each case all of the factors

must be considered to determine whether on balance they weigh towards granting

the injunction.” Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994).

      The same standard is applied when considering a temporary restraining order.

But analysis of threatened harm focuses on what would be suffered before a

preliminary injunction could be considered. See Ohlensehlen v. Univ. of Iowa, No.

3:20-CV-00080, 2020 WL 9074889, at *1 (S.D. Iowa Dec. 4, 2020).

                                     ARGUMENT

I.    Plaintiffs’ request for a temporary restraining order enjoining
      enforcement of section 280.31 should be denied because it’s
      unnecessary—section 280.31 doesn’t prevent schools from complying
      with federal law.

      Section 280.31 doesn’t prohibit any actions of a school where “the facial

covering . . . is required by . . . any other provision of law.” Act of May 20, 2021 (H.F.

847), ch. 139, 2021 Iowa Act § 28 (to be codified at Iowa Code § 280.31). So if Plaintiffs

are correct that federal law requires some facial coverings in schools, section 280.31

doesn’t prohibit it. No injunction of the statute’s enforcement is required. A school

already has it within its power to comply with any requirement of federal law.




                                          -4-
       Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 5 of 8




      To be sure, the State disputes that the ADA, the Rehabilitation Act, or ARPA

impose any federal requirement that a universal mask mandate be imposed in all

Iowa schools—or in the schools that Plaintiffs’ children attend. And presumably Iowa

schools and their lawyers have come to the same conclusion since none has acted to

impose a district-wide, or building-wide universal mask mandate based on some

requirement of federal law. As this suit continues—perhaps even as quickly as the

upcoming consideration of Plaintiffs’ motion for a preliminary injunction—the parties

can flesh out this dispute over the requirements of federal law. But there’s no need

for a temporary restraining order to prevent enforcement of section 280.31.

II.   A temporary restraining order enjoining enforcement of section
      280.31 wouldn’t redress Plaintiffs’ alleged harms because it wouldn’t
      provide a universal mask mandate in the schools.

      Plaintiffs’ requested temporary restraining order isn’t just unnecessary—it’s

also insufficient to redress their alleged irreparable harms. They assert that their

irreparable harms are “heightened risk of exposure” to COVID-19 if they attend in-

person school or “loss of educational opportunities” if the students are removed from

school. Mem. of Authorities in Support of Mtn. for PI & TRO, Doc. 17, at 13–14. And

they believe that “[i]f everyone were wearing a mask,” these harms would be avoided

and “their children would be safe.” Id. at 12.

      But Plaintiffs are not asking this court for an injunction requiring everyone in

their children’s schools to wear a mask. They seek only to enjoin Governor Reynolds

and Director Lebo from enforcing section 280.31. Complaint, Doc. 1, at 37 ¶ 4. That

won’t remedy their claimed harm. It’s dependent on the actions of elected school

boards to decide whether they will in fact implement a universal mask mandate in


                                         -5-
       Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 6 of 8




their school districts like Plaintiffs hope. This lack of redressability is an Article III

standing concern with the relief that Plaintiffs seek. See Friends of the Earth, Inc. v.

Laidlaw Envt’l Servs (TOC), Inc., 528 U.S. 167, 185 (2000) (“[A] plaintiff must

demonstrate standing separately for each form of relief sought.”). And it shows that

a temporary restraining order seeking such relief is inappropriate.

III.   A temporary restraining order enjoining a statute that has been in
       effect for nearly four months would upset the status quo and cause
       unnecessary confusion and conflict until the merits of the preliminary
       injunction and validity of this lawsuit can be considered.

       Section 280.31 has been in effect since May 20, 2021. See Act of May 20, 2021

(H.F. 847), ch. 139, 2021 Iowa Act § 28 (to be codified at Iowa Code § 280.31). Over

these past four months, Plaintiffs have thus been on notice that schools are now

generally prohibited from mandating face coverings. They have known that classes

would be resuming in August. And more than two months ago, it was publicly known

that the Delta Variant of COVID-19 was the dominant strain in the United States.

See Emily Anthes, Delta, as Expected, Is Now the Dominant Virus Variant in the U.S.,

the C.D.C. Estimates, N.Y. Times, July 7, 2021, available at https://perma.cc/BL3W-

2DBC. Yet they filed this lawsuit just a week ago and are immediately seeking the

extraordinary remedy of a temporary restraining order. Their delay in suing counsels

against concluding that enjoining section 280.31 is truly an emergency that cannot

wait until consideration of their preliminary injunction. See Benisek v. Lamone, 138

S. Ct. 1942, 1944 (2018) (“[A] party requesting a preliminary injunction must

generally show reasonable diligence.”).




                                          -6-
       Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 7 of 8




      So too does the fact that their requested temporary restraining order would

upset the status quo rather maintain it. Schools have been operating with section

280.31 in effect, in many cases for several weeks now. Suddenly enjoining that law

and reopening the debate in each school board and management team as to whether

to adjust masking requirements in their schools would create unnecessary confusion

and conflict. Even schools that would choose not to adopt a mask mandate will

question whether they are now violating federal law given the implications of this

Court’s order.

      Plaintiffs’ request is thus unlike the temporary restraining order enjoining the

Tennessee Governor’s executive order on mask mandates in schools. See Doc. 6-1,

Ord. in G.S. v. Lee, No. 21-CV-02552 (W.D. Tenn. Sept. 3, 2021). That suit was filed

just nine days after the Governor issued his executive order—not four months after

the challenged action. See id. at 1, 6. It involved an injunction of unilateral executive

action—not a duly enacted statute passed by the Legislature and signed by the

Governor. And the nature of the executive order, which merely required opt-out

provisions for parents, rather than eliminating the mandates entirely, made its

injunction less disruptive.

      The disruption to schools caused by granting a temporary restraining order

would be even greater if this Court would ultimately conclude after the advantage of

more robust briefing that Plaintiffs’ preliminary injunction should be denied. To avoid

this danger, the Court should deny this extraordinary request and direct the parties

to proceed with litigating the preliminary injunction.




                                          -7-
      Case 4:21-cv-00264-RP-SBJ Document 21 Filed 09/09/21 Page 8 of 8




                                 CONCLUSION

      For these reasons, this Court should deny Plaintiffs’ Motion for a Temporary

Restraining Order. The State stands ready to work with Plaintiffs to develop an

appropriate preliminary injunction record and full adversarial briefing so that the

Court may properly consider that request within a reasonable time.

                                      Respectfully submitted,

                                      THOMAS J. MILLER
                                      Attorney General of Iowa

                                      JEFFREY S. THOMPSON
                                      Solicitor General

                                      /s/ Samuel P. Langholz
                                      SAMUEL P. LANGHOLZ
                                      Assistant Attorney General
                                      Iowa Department of Justice
                                      1305 E. Walnut Street, 2nd Floor
                                      Des Moines, Iowa 50319
                                      Phone: (515) 281-5164
                                      Fax: (515) 281-4209
                                      sam.langholz@ag.iowa.gov
                                      jeffrey.thompson@ag.iowa.gov

                                      ATTORNEYS FOR DEFENDANTS
                                      GOVERNOR KIM REYNOLDS AND
                                      ANN LEBO


                                                         PROOF OF SERVICE
                                        The undersigned certifies that the foregoing instrument was
                                       served upon all parties of record by delivery in the following
                                       manner on September 9, 2021:

                                          U.S. Mail                            Email
                                          Hand Delivery                        Overnight Courier
                                          Federal Express                      Other
                                          CM/ECF

                                      Signature: /s/ Samuel P. Langholz




                                       -8-
